Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2020 has been entered.
Response to Arguments
Regarding the claim objection, Examiner has fully considered Applicant’s arguments and amendments. Due to the claim amendments, claim 1 is objected to. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The rejection has been withdrawn due to the amendments to claim 1.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s 101 arguments submitted May 6, 2020, Examiner responded to said arguments in the Final Rejection dated 06/15/2020. Regarding the limitation of “deploying,” Examiner has fully considered said limitation. As presently claimed, this limitation is nothing but post-solution activity. Examiner has provided Berkheimer evidence, based on Applicant’s own specification, that the “deploying” of the instant claims is nothing but extra-solution activity. Regarding the limitations directed to “machine learning,” Examiner respectfully disagrees with Applicant’s assertions. The present claims recite “learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets.” Therefore, a set of patterns is produced for the “trained prediction model,” which is then utilized for the number of estimated rideshare vehicles for each 
Accordingly, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s arguments of “Notably absent from the training process for each prediction model is taking into consideration historical transaction data from third party merchants. Starns plainly fails to contemplate such functionality,” Examiner respectfully disagrees with Applicant. In particular, the Starns reference is not required to provide the limitation of “the plurality of historical transactions comprising a first plurality of historical transactions associated with third party merchants and a second plurality of historical transactions associated with a rideshare provider.” Examiner has provided citations to the Pelikan reference indicating said reference teaches these limitations. Pelikan, as modified by Starns, teaches the limitations pertaining to the historical training data. The limitations taught by the Starns reference do not include specific reference to the “third party merchants,” because the claim limitations do not reflect said subject matter. In order for Applicant to be given the argued interpretation, of the training data of the models requiring the specific configuration of historical transaction data, then the claims must positively recite the argued subject matter.
Accordingly, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "deploying, by the computing system, estimated number of rideshare vehicles to each boundary" in final line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to state “deploying, by the computing system, the estimated number of rideshare vehicles to each boundary."
Dependent claims 2-4 and 6-7 are objected to due to their dependency on objected base claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-4, 6-7 and 15-20 are directed to a method and claims 8-14 are directed to a system. Therefore, claims 1-4 and 6-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8, and 15 are directed to determining a number of ridesharing vehicles to deploy, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to both managing interactions between people and commercial interactions. The claim 1 limitations, similarly recited in claims 8 and 15, of “retrieving a plurality of historical transactions for a plurality of users, wherein each historical transaction of the plurality of historical transactions comprises parameters associated therewith, the plurality of historical transactions comprising a first plurality of 
Dependent claims 2-4, 6-7, 9-14, and 16-20 include the same abstract ideas as the independent claims and merely narrow the abstract ideas. Accordingly, claims 1-20 recite a judicial exception.
Step 2A, Prong 2: The independent claims do not integrate the judicial exception into a practical application. Claims 1 and 15 are directed to a method reciting limitations performed “by a computing system,” which indicates the claimed invention is merely instructions to implement the abstract idea on a computer. Similarly, claim 8 is directed to a system containing a processor and a memory, which indicates the claimed invention is merely instructions to implement the abstract idea on a computer. Furthermore, the claim 1, 8, and 15 limitation of “learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets,” as drafted, is nothing more than merely using “apply it” with the “machine learning” aspects of the invention. Regarding claims 8 and 15, the limitation of “interfacing with a rideshare computing system via one or more application programming interfaces (APIs)” as drafted, is nothing but merely utilizing “apply it” with an API to interact with the rideshare computer system. 
Furthermore, the limitation of “receiving, at the computing system from one or more third party facilities, one or more transaction requests associated with one or more accounts of an organization associated with the computing system,” as drafted, is nothing but extra solution activity. This pre-solution activity defines the step of data gathering, which is not sufficient to prove integration into a practical application. Similarly, the limitation of “deploying, by the computing system, estimated number of rideshare vehicles to each boundary” is post solution activity. This extra-solution activity, both individually and in combination, is not sufficient to prove integration into a practical application.
Dependent claims 2-4, 6-7, 9-14, and 16-20 include the same abstract ideas as the independent claims and merely narrow the abstract ideas. Accordingly, the dependent claims do not integrate the judicial exception into a practical application.
Step 2B: Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. processor, memory, 
Furthermore, the claim 1, 8, and 15 limitation of “learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets,” as drafted, is nothing more than merely using “apply it” with the “machine learning” aspects of the invention. This is not anything significantly more than the judicial exception. Similarly, regarding claims 8 and 15, the limitation of “interfacing with a rideshare computing system via one or more application programming interfaces (APIs)” as drafted, is nothing but merely utilizing “apply it” with an API to interact with the rideshare computer system. This is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Independent claims 1, 8, and 15 of “receiving, at the computing system from one or more third party facilities, one or more transaction requests associated with one or more accounts of an organization associated with the computing system” is nothing but pre-solution activity. Section receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Independent claims 1, 8, and 15 limitation of “deploying, by the computing system, estimated number of rideshare vehicles to each boundary” is nothing but post-solution activity. This finding is supported by Applicant’s own specification. Paragraph [0099] identifies the method associated with “deploying” the vehicles are merely being implemented by “program code.” This indicates that Applicant is relying on a person having ordinary skill in the art to implement the actual “deploying” of the vehicles. Therefore, this limitation is not anything significantly more than the judicial exception. The use of such techniques is determined to be well-understood, routine, and conventional, and thus cannot be deemed anything significantly more.
Therefore, as shown by Section 2106.05(d) and Applicant’s own disclosure, the 2B features of “routine and conventional.”
Dependent claims 2-4, 6-7, 9-14, and 16-20 further narrow the identified abstract idea, which is not anything significantly more than the abstract idea.
Accordingly, claims 1-4 and 6-20 are directed to a judicial exception (i.e. abstract idea) without anything significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1) in view of Liu (US 20180225796 A1).

Regarding claim 1, Pelikan teaches a method of deploying rideshare vehicles to a geographical location, comprising: retrieving, by a computing system, a plurality of historical transactions for a plurality of users (paragraph [0012] teaches obtaining, from a customer database and based on customer identification information, historical financial transaction data), 
wherein each historical transaction of the plurality of historical transactions comprises parameters associated therewith (paragraph [0078] teaches the historical data containing time of day, weather, and the particular day of the week (i.e. parameters)); 
the plurality of historical transactions comprising a first plurality of historical transactions associated with third party merchants and a second plurality of historical transactions associated with a rideshare provider (paragraph [0012] teaches obtaining, from a customer database and based on customer identification information, historical financial transaction data, wherein paragraphs [0037-0039] teach the electronic payment data may be stored in a data warehouse for use as a basis for historical data analysis, wherein teach the electronic payment data is for various purchases for goods and services from a merchant (i.e. third party merchants), and wherein paragraph [0086] teaches identifying historical transactions relating to previous transportation activity for a customer (i.e. historical transactions associated with a rideshare provider); see also: [0012, 0093]);
receiving, at the computing system from one or more third party facilities (paragraph [0103] teaches a computing system with software capable of obtaining financial transaction data from one or more merchants (i.e. one or more third party facilities); see also: [0012, 0037-0039])
	one or more transaction requests associated with one or more accounts of an organization associated with the computing system (paragraph [0101] teaches using financial transaction data over time at a particular location (i.e. facility), wherein paragraphs [0054-0055] teaches account information including an account ID (i.e. account associated with an organization)),
wherein the one or more third party facilities are independent of a rideshare provider (paragraphs [0074] teaches the financial data is associated with transactions from one or more merchants, which may include third party data, which is distinct from the “vehicle for hire” transaction in paragraph [0086] teaches identifying historical transactions relating to previous transportation activity for a customer); 
mapping, by the computing system, one or more customers to a respective transaction request (paragraph [0085] teaches customer identification information, such as their account ID, is used to identify the customer for the financial transaction);
for each third party facility of the one or more third party facilities, identifying, by the computing device, a geographic location thereof (paragraph [0075] teaches financial transaction data includes location information, such as the merchant geographical coordinates (i.e. geographic location));
categorizing, by the computing system, each of the one or more third party facilities into one or more boundaries, wherein each boundary of the one or more boundaries comprises at least one third party facility (paragraphs [0095-0096] teach identifying and categorizing a list of locations, such as merchants located along the same short street, wherein paragraphs [0097-0098] the locations are calculated based on the characteristic of the respective location, such as an area of the location (i.e. boundary)); 2 of 15 
generating an initial estimation of rideshare vehicles to deploy based on the transaction history of each customer (paragraph [0091] teaches estimating demand for vehicles for hire based on a forecasted rate of departure (i.e. initial estimation), which can be can increased as time goes on);
and deploying, by the computing system, estimated number of rideshare vehicles to each boundary (paragraphs [0043-0044] teach estimating the demand for vehicles for hire at the one or more locations, which can be used by transportation companies to assign vehicles for hire to the one or more locations, which can be sent via paragraph [0094] via mobile application to the drivers).
	However, Pelikan does not explicitly teach generating, by the computing system, a trained prediction model for predicting a number of rideshare vehicles to deploy to a geographical location by: generating a plurality of training data sets based on the plurality of historical transactions for the plurality of users; and learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets; for each boundary, determining, by the computing system using the trained prediction model, an estimated number of rideshare vehicles to deploy, based at least on an individualized   transaction history of each customer of the one or more customers, aggregated transaction histories of the one or more customers, and the one or more transaction requests by: identifying a home address associated with each customer for each boundary; identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user; for each customer in the subset of customers, interfacing with the client device of each respective user via the computing application executing thereon; determining a current location of each customer in the subset of customers using a geolocation device of each respective client device; and adjusting the initial estimation of rideshare vehicles to generate an estimated number of rideshare vehicles based on the current location of each customer.
	From the same or similar field of endeavor, Starns teaches generating, by the computing system, a trained prediction model for predicting a number of rideshare vehicles to deploy to a geographical location by: generating a plurality of training data sets based on the plurality of historical transactions for the plurality of users (paragraph [0069] teaches generating a prediction of demand to each of multiple locations with a geographical region, wherein paragraph [0153] teaches the transportation management system utilizes machine-learning processes (i.e. a prediction model) that are trained using a mixture of trained and untrained training data (i.e. a plurality of training data sets), wherein the data includes historical data associated with all users including general usage trends including ride patterns (i.e. plurality of historical transactions for the plurality of users; see also: [0066]); 
and learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets (paragraph [0153] teaches historical data includes the historical data specific to a single user including when they like to get picked up, dropped off, and how they are classified (i.e. individualized patterns), as well as historical data including all users that includes general usage trends, including ride patterns (i.e. global patterns); 
for each boundary (wherein paragraph [0019] the transportation service can be deployed into several regions (i.e. each boundary)), determining, by the computing system using the trained prediction model (paragraph [0153] teaches the system may utilize trained machine-learning processes), an estimated number of rideshare vehicles to deploy (paragraph [0069] teaches generating a prediction of demand for multiple locations within a region), 
based at least on an individualized   transaction history of each customer of the one or more customers, aggregated transaction histories of the one or more customer (paragraph [0069] teaches generating a predicted demand level for multiple locations within a region based on historical data, wherein paragraph [0153] teaches the historical data can be past rides an individual has taken (i.e. individualized transaction history of each customer), as well aggregating past ride information (i.e. aggregated transaction histories), wherein paragraph [0019] the service can be deployed in multiple regions; see also: [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelikan to incorporate the teachings of Starns to include generating, by the computing system, a trained prediction model for predicting a number of rideshare vehicles to deploy to a geographical location by: generating a plurality of training data sets based on the plurality of historical transactions for the plurality of users; and learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets; for each boundary, determining, by the computing system using the trained prediction model, an estimated number of rideshare vehicles to deploy, based at least on an individualized transaction history of each customer of the one or more customers, aggregated transaction histories of the one or more customers. One would be motivated to do so in order to maximize the availability of vehicles by generating logistics and coordinating vehicles (Starns, [0024]).
However, the combination of Pelikan and Starns does not explicitly teach identifying a home address associated with each customer for each boundary; identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user; for each customer in the subset of customers, interfacing with the client device of each respective user via the computing application executing thereon; determining a current location of each customer in the subset of customers using a geolocation device of each respective client device; and adjusting the initial estimation of rideshare vehicles to generate an estimated number of rideshare vehicles based on the current location of each customer.
From the same or similar field of endeavor, Liu teaches identifying a home address associated with each customer for each boundary (paragraph [0050] teaches determining demand prediction for a geo based on forecasting user’s requesting rides to their homes); 
identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user (paragraph [0028] teaches detecting a number of users viewing the service information (i.e. a sub-set of customers), wherein paragraph [0016] teaches the users view the service information from an application); 
for each customer in the subset of customers, interfacing with the client device of each respective user via the computing application executing thereon (paragraph [0028] teaches detecting a number of users viewing the service information (i.e. a sub-set of customers), wherein paragraph [0016] teaches the users view the service information from an application); 
determining a current location of each customer in the subset of customers using a geolocation device of each respective client device (paragraph [0028] teaches evaluating the users viewing the service information in order to determine their location is within the geo, wherein paragraph [0075] teaches determining a user’s position through the GPS of their computing device (i.e. geolocation device));
and adjusting the initial estimation of rideshare vehicles to generate an estimated number of rideshare vehicles based on the current location of each customer (paragraph [0026] teaches in response to detecting user interest, the demand volume is predicted to be over a threshold, wherein paragraph [0024] teaches a scaling modifier based on resource supply and user demand based on the .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan and Starns to incorporate the teachings of Liu to include identifying a home address associated with each customer for each boundary; identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user; for each customer in the subset of customers, interfacing with the client device of each respective user via the computing application executing thereon; determining a current location of each customer in the subset of customers using a geolocation device of each respective client device; and adjusting the initial estimation of rideshare vehicles to generate an estimated number of rideshare vehicles based on the current location of each customer. One would be motivated to do so in order to produce efficient allocation of resources when there is high user demand concentrated in a specific geographic region (Liu, [0003]). By applying the customer location techniques of Liu into the teachings of Pelikan and Starns, one would optimize resource redistribution by considering the time it would take for the ridesharing vehicle to reach the user’s origin location (Liu, [0021]).

Regarding claim 2, the combination of Pelikan, Starns, and Liu teach all the limitations of claim 1 above. 
Pelikan further teaches for each boundary, determining, by the computing system, the estimated number of rideshare vehicles to deploy based at least on the transaction history of each customer of the one or more customers, comprises: identifying one or more transaction accounts associated with the customer (paragraph [0045] teaches identifying the account information associated with the electronic transaction); and determining whether at least one of the one or more transaction accounts comprises a previous rideshare transaction (paragraph [0086] teaches using customer identification information to determine whether the customer is or is not likely to hire a vehicle based on .

Regarding claims 3, the combination of Pelikan, Starns, and Liu teach all the limitations of claim 1 above. 
Pelikan further teaches identifying one or more transaction accounts associated with the customer (paragraph [0045] teaches identifying the account information associated with the electronic transactions); 
analyzing one or more transactions across the one or more transaction accounts to generate a confidence factor that represents a likelihood of the customer requesting a rideshare vehicle (paragraph [0087] teaches assigning weights (i.e. confidence factor) that the customer will hire a vehicle, such as by assigning a higher weight to a user who regularly hires vehicles compared to a user who never hires a vehicle); 
determining that the confidence factors exceeds a predetermined threshold (paragraph [0088] teaches evaluating if the weights assigned to the financial transactions are above a predetermined threshold);
and based on the determining, predicting that the customer will request the rideshare vehicle (paragraph [0088] teaches only taking into account the customer for the predicted demand if their weight is above a predetermined threshold).

Regarding claims 6, the combination of Pelikan, Starns, and Liu teach all the limitations of claim 1 above. 
	However, Pelikan does not explicitly teach for each customer in the subset of customers that is no longer in their determined boundary, scaling down the initial estimation of rideshares to that determined boundary.
for each customer in the subset of customers that is no longer in their determined boundary, scaling down the initial estimation of rideshares to that determined boundary (paragraph [0029] teaches dynamically adjust the demand based on when the actual demand is less than the predicted demand, wherein [0026] the demand is determined based on a threshold volume within a specific geo (i.e. boundary) over a period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan, Starns, and Liu to incorporate the further teachings of Liu to include for each customer in the subset of customers that is no longer in their determined boundary, scaling down the initial estimation of rideshares to that determined boundary. One would be motivated to do so to produce an improved model that the can respond dynamically to changes in pattern demand (Liu, [0029]). By incorporating the scaling of Liu into the teachings of Pelikan, one would produce a system that optimizes resource allocation based on demand prediction for a specific geo (Liu, [0044]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1) in view of Liu (US 20180225796 A1) and further in view of Miller et al. (US 20070214033 A1).

Regarding claim 4, the combination of Pelikan, Starns, and Liu teach all the limitations of claim 1 above. 
Pelikan further teaches generating an initial estimation of rideshare vehicles to deploy based on the transaction history of each customer (paragraph [0019] teaches assigning vehicles for hire to one or more locations, wherein paragraphs [0097-0098] the locations are calculated based on the characteristic of the respective location, such as an area of the location (i.e. boundary), and wherein .
However, Pelikan does not explicitly teach for each boundary, determining, by the computing system, the estimated number of rideshare vehicles to deploy based at least on the transaction history of each customer of the one or more customers, comprises: generating an initial estimation of rideshare vehicles to deploy based on the transaction history of each customer;
	From the same or similar field of endeavor, Miller teaches: determining a market share of the organization in each boundary (paragraph [0040] teaches predicting a market share for an organization associated with a purchase being scheduled in a particular market (i.e. boundary)); 
and extrapolating the initial estimation of rideshare vehicles to generate the estimated number of vehicles to deploy to each boundary based on the market share of the organization in each respective boundary (paragraph [0030] teaches changing the finished scheduling (i.e. initial estimation) based on assumptions, wherein paragraph [0031] the assumptions include estimates of market shares along routes served by different competitors).
	While Miller does not explicitly evaluate rideshare vehicles, Miller presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Pelikan addresses determining ridesharing boundaries; however, Pelikan does not explicitly address the claimed manner of extrapolating the initial boundary demand. Miller describes an approach to improving the usefulness of ridesharing. In Miller, one is inquiring about ridesharing vehicles. Analogously, in Miller, one is inquiring about airplane flights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan, Starns, and Liu to incorporate the teachings of Miller to include determining a market share of the organization in each boundary; and extrapolating the initial estimation of rideshare vehicles to generate the estimated number of rideshare vehicles to deploy to each boundary based on the market share of the organization in each respective boundary. This improvement is suggested since Miller analogously provides producing an optimal set of resources for the expected demand by continuously updating the resource assignments . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1) in view of Liu (US 20180225796 A1) and further in view of Lehmann et al. (US 20140173511 A1).

Regarding claim 7, the combination of Pelikan, Starns, and Liu teach all the limitations of claim 1 above. 
However, Pelikan does not explicitly teach identifying, by the computing system, a home address associated with each customer for each boundary; generating, by the computing system, an estimated number of customers going to a same geographic area; and transmitting, by the computing system, the estimated number of customers going to the same geographic area to the rideshare computing system for use in generating a rideshare group.
	From the same or similar field of endeavor, Lehmann teaches: identifying, by the computing system, a home address associated with each customer for each boundary (paragraph [0015] teaches identifying a possible ride for a user based on their home location, wherein Fig. 1 and paragraph [0018] teach the destinations are considered within a specific corridor (i.e. boundary));
generating, by the computing system, an estimated number of customers going to a same geographic area (paragraph [0021] teaches generating carpool ridesharing opportunities for a plurality of users based on a minimization of the distances and routes between the rides, wherein paragraph [0003] multiple passengers have a final destination of their office); 
and transmitting, by the computing system, the estimated number of customers going to the same geographic area to the rideshare computing system for use in generating a rideshare group .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan, Starns, and Liu to incorporate the teachings of Lehmann to include identifying, by the computing system, a home address associated with each customer for each boundary; generating, by the computing system, an estimated number of customers going to a same geographic area; and transmitting, by the computing system, the estimated number of customers going to the same geographic area to the rideshare computing system for use in generating a rideshare group. One would be motivated to do so in order to perform optimizations to identify more efficient routes that comply with user criteria (Lehmann, [0022]). By incorporating the ridesharing techniques of Lehmann into the teachings of Pelikan, one would minimize the total drive time for a driver by assigned passengers based on an optimization technique (Lehmann, [0023]). 


Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1).

Regarding claim 8, Pelikan teaches a system, comprising: a processor (paragraph [0020] teaches a processor); 
and 4 of 15EAST\171449484.1Application Serial No. 16/199,849Docket No.: 359025-100065Client Ref. P2700-USa memory having programming instructions stored thereon, which, when executed by the processor (paragraph [0020] teaches a memory coupled to a process that is configured to perform steps), performs an operation, comprising: 
retrieving a plurality of historical transactions for a plurality of users (paragraph [0012] teaches obtaining, from a customer database and based on customer identification information, historical financial transaction data), 
wherein each historical transaction of the plurality of historical transactions comprises parameters associated therewith (paragraph [0078] teaches the historical data containing time of day, weather, and the particular day of the week (i.e. parameters)),
the plurality of historical transactions comprising a first plurality of historical transactions associated with third party merchants and a second plurality of historical transactions associated with a rideshare provider (paragraph [0012] teaches obtaining, from a customer database and based on customer identification information, historical financial transaction data, wherein paragraphs [0037-0039] teach the electronic payment data may be stored in a data warehouse for use as a basis for historical data analysis, wherein teach the electronic payment data is for various purchases for goods and services from a merchant (i.e. third party merchants), and wherein paragraph [0086] teaches identifying historical transactions relating to previous transportation activity for a customer (i.e. historical transactions associated with a rideshare provider); see also: [0012, 0093]); 
receiving, from one or more third party facilities (paragraph [0103] teaches a computing system with software capable of obtaining financial transaction data from one or more merchants (i.e. one or more third party facilities)), one or more transaction requests associated with one or more accounts of an organization associated with the computing system (paragraph [0101] teaches using financial transaction data over time at a particular location (i.e. facility), wherein paragraphs [0054-0055] teaches account information including an account ID (i.e. account associated with an organization)), 
wherein the one or more third party facilities are independent of a rideshare provider (paragraphs [0074] teaches the financial data is associated with transactions from one or more merchants, which may include third party data, which is distinct from the “vehicle for hire” transaction in paragraph [0086] teaches identifying historical transactions relating to previous transportation activity for a customer); 
mapping one or more customers to a respective transaction request  (paragraph [0085] teaches customer identification information, such as their account ID, is used to identify the customer for the financial transaction); 
for each third party facility of the one or more third party facilities, identifying a geographic location thereof (paragraph [0075] teaches financial transaction data includes location information, such as the merchant geographical coordinates (i.e. geographic location)); 
assigning each of the one or more third party facilities into one or more boundaries, wherein each boundary of the one or more boundaries comprises at least one third facility (paragraphs [0043-0044] teach estimating the demand for vehicles for hire at the one or more locations, which can be used by transportation companies to assign vehicles for hire to the one or more locations, wherein paragraph [0075] teaches financial transaction data includes location information, such as the merchant geographical coordinates (i.e. geographic location), including wherein paragraphs [0097-0098] the locations are calculated based on the characteristic of the respective location, such as an area of the location (i.e. boundary)); 
and interfacing with a rideshare computing system via one or more application programming interfaces (APIs) (paragraph [0094] teaches using an application programming interface (API) to the taxi companies or drivers); 
and deploying the estimated number of rideshare vehicles to each boundary (paragraphs [0043-0044] teach estimating the demand for vehicles for hire at the one or more locations, which can be used by transportation companies to assign vehicles for hire to the one or more locations, which can be sent via paragraph [0094] via mobile application to the drivers).
However, Pelikan does not explicitly teach generating a trained prediction model for predicting a number of rideshare vehicles to deploy to a geographical location by: generating a plurality of training data sets based on the plurality of historical transactions for the plurality of users; and learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets; for each boundary, determining, via the trained prediction model, an estimated number of rideshare vehicles to deploy, based at least on a transaction history of each customer of the one or more customers and the one or more transaction requests.
From the same or similar field of endeavor, Starns teaches generating a trained prediction model for predicting a number of rideshare vehicles to deploy to a geographical location by: generating a plurality of training data sets based on the plurality of historical transactions for the plurality of users (paragraph [0069] teaches generating a prediction of demand to each of multiple locations with a geographical region, wherein paragraph [0153] teaches the transportation management system utilizes machine-learning processes (i.e. a prediction model) that are trained using a mixture of trained and untrained training data (i.e. a plurality of training data sets); 
and learning, via a machine learning model, individualized patterns of user rideshare activity and global patterns of user rideshare activity within a particular geographical location and across geographical locations based on the plurality of training data sets  (paragraph [0153] teaches historical data includes the historical data specific to a single user including when they like to get picked up, dropped off, and how they are classified (i.e. individualized patterns), as well as historical data including all users that includes general usage trends, including ride patterns (i.e. global patterns);
 for each boundary (wherein paragraph [0019] the transportation service can be deployed into several regions (i.e. each boundary), determining, via the trained prediction model (paragraph [0153] teaches the system may utilize trained machine-learning processes), an estimated number of rideshare vehicles to deploy (paragraph [0069] teaches generating a prediction of demand for multiple locations within a region), based at least on a transaction history of each customer of the one or more customers and the one or more transaction requests (paragraph [0069] teaches generating a predicted demand level for multiple locations within a region based on historical data, wherein paragraph [0153] teaches the historical data can be past rides an individual has taken (i.e. individualized transaction history of each customer), as well aggregating past ride information (i.e. aggregated transaction histories), wherein paragraph [0019] the service can be deployed in multiple regions; see also: [0066]).

Regarding claim 15, the claim recites limitations already addressed by the rejection of claim one.  Regarding claim 15, Pelikan teaches interfacing, by the computing system, with a rideshare computing system via one or more application programming interfaces (APIs) (paragraph [0094] teaches using an application programming interface (API) to the taxi companies or drivers); prompting, by the computing system, the rideshare computing system to deploy the estimated number of rideshare vehicles to the geographic boundary (paragraphs [0043-0044] teach estimating the demand for vehicles for hire at the one or more locations, which can be used by transportation companies to assign vehicles for hire to the one or more locations, which can be sent via paragraph [0094] via mobile application to the drivers). Therefore, the rejection of claim 8 as being unpatentable over Pelikan in view of Starns applies to claim 15.

Regarding claims 9 and 16, the combination of Pelikan and Starns teach all the limitations of claims 8 and 15 above. 
Pelikan further teaches for each boundary, determining, by the computing system, the estimated number of rideshare vehicles to deploy based at least on the transaction history of each customer of the one or more customers, comprises: identifying one or more transaction accounts associated with the customer (paragraph [0045] teaches identifying the account information associated with the electronic transaction); and determining whether at least one of the one or more transaction accounts comprises a previous rideshare transaction (paragraph [0086] teaches using customer identification information to determine whether the customer is or is not likely to hire a vehicle based on previous spending, such as regularly spending money on a vehicle for hire, or not buying a vehicle for hire at all).

Regarding claims 10 and 17, the combination of Pelikan and Starns teach all the limitations of claims 8 and 15 above. 
Pelikan further teaches identifying one or more transaction accounts associated with the customer (paragraph [0045] teaches identifying the account information associated with the electronic transactions); 
analyzing one or more transactions across the one or more transaction accounts to generate a confidence factor that represents a likelihood of the customer requesting a rideshare vehicle (paragraph [0087] teaches assigning weights (i.e. confidence factor) that the customer will hire a vehicle, such as by assigning a higher weight to a user who regularly hires vehicles compared to a user who never hires a vehicle); 
determining that the confidence factors exceeds a predetermined threshold (paragraph [0088] teaches evaluating if the weights assigned to the financial transactions are above a predetermined threshold);
and based on the determining, predicting that the customer will request the rideshare vehicle (paragraph [0088] teaches only taking into account the customer for the predicted demand if their weight is above a predetermined threshold).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1) and further in view of Miller et al. (US 20070214033 A1).

Regarding claims 11 and 18, the combination of Pelikan and Starns teach all the limitations of claims 8 and 15 above. 
Pelikan further teaches generating an initial estimation of rideshare vehicles to deploy based on the transaction history of each customer (paragraph [0019] teaches assigning vehicles for hire to one or more locations, wherein paragraphs [0097-0098] the locations are calculated based on the characteristic of the respective location, such as an area of the location (i.e. boundary), and wherein paragraph [0101] the demand can be predicted using financial transaction data, wherein paragraph [0012] this financial transaction includes customer specific historical financial transaction data).
However, Pelikan does not explicitly teach for each boundary, determining, by the computing system, the estimated number of rideshare vehicles to deploy based at least on the transaction history of each customer of the one or more customers, comprises: generating an initial estimation of rideshare vehicles to deploy based on the transaction history of each customer;
	From the same or similar field of endeavor, Miller teaches: determining a market share of the organization in each boundary (paragraph [0040] teaches predicting a market share for an organization associated with a purchase being scheduled in a particular market (i.e. boundary)); 
and extrapolating the initial estimation of rideshare vehicles to generate the estimated number of vehicles to deploy to each boundary based on the market share of the organization in each respective boundary (paragraph [0030] teaches changing the finished scheduling (i.e. initial estimation) based on assumptions, wherein paragraph [0031] the assumptions include estimates of market shares along routes served by different competitors).
	While Miller does not explicitly evaluate rideshare vehicles, Miller presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Pelikan . 



Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1) and further in view of Liu (US 20180225796 A1).

Regarding claims 12 and 19, the combination of Pelikan and Starns teach all the limitations of claims 8 and 15 above. 
Pelikan further teaches generating an initial estimation of rideshare vehicles to deploy based on the transaction history of each customer (paragraph [0091] teaches estimating demand for vehicles for hire based on a forecasted rate of departure (i.e. initial estimation), which can be can increased as time goes on).
identifying a home address associated with each customer for each boundary; identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user; for each customer in the subset of customers, interfacing with the client device of each respective user via the computing application executing thereon; determining a current location of each customer in the subset of customers using a geolocation device of each respective client device; and adjusting the initial estimation of rideshare vehicles to generate the estimated number of rideshare vehicles based on the current location of each customer.
	From the same or similar field of endeavor, Liu teaches: identifying a home address associated with each customer for each boundary (paragraph [0050] teaches determining demand prediction for a geo based on forecasting user’s requesting rides to their homes);
identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user (paragraph [0028] teaches identifying users viewing the service information from within the geo (i.e. a subset of customers));
for each customer in the subset of customers (paragraph [0016] teaches a user having a computer application), interfacing with the client device of each respective user via the computing application executing thereon (paragraph [0028] teaches detecting a number of users viewing the service information (i.e. a sub-set of customers));
determining a current location of each customer in the subset of customers using a geolocation device of each respective client device (paragraph [0028] teaches evaluating the users viewing the service information in order to determine their location is within the geo, wherein paragraph [0075] teaches determining a user’s position through the GPS of their computing device (i.e. geolocation device)); 
and adjusting the initial estimation of rideshare vehicles to generate the estimated number of rideshare vehicles based on the current location of each customer (paragraph [0026] teaches in response to detecting user interest, the demand volume is predicted to be over a threshold, wherein .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan and Starns to incorporate the teachings of Liu to include identifying a home address associated with each customer for each boundary; identifying a subset of customers that has downloaded a computing application associated with the organization to a client device of each respective user; for each customer in the subset of customers, interfacing with the client device of each respective user via the computing application executing thereon; determining a current location of each customer in the subset of customers using a geolocation device of each respective client device; and adjusting the initial estimation of rideshare vehicles to generate the estimated number of rideshare vehicles based on the current location of each customer. One would be motivated to do so in order to produce efficient allocation of resources when there is high user demand concentrated in a specific geographic region (Liu, [0003]). By applying the customer location techniques of Liu into the teachings of Pelikan and Starns, one would optimize resource redistribution by considering the time it would take for the ridesharing vehicle to reach the user’s origin location (Liu, [0021]).

Regarding claims 13 and 20, the combination of Pelikan, Starns, and Liu teach all the limitations of claims 12 and 19 above. 
	However, Pelikan does not explicitly teach for each customer in the subset of customers that is no longer in their determined boundary, scaling down the initial estimation of rideshares to that determined boundary.
From the same or similar field of endeavor, Liu further teaches for each customer in the subset of customers that is no longer in their determined boundary, scaling down the initial estimation of rideshares to that determined boundary (paragraph [0029] teaches dynamically adjust the demand i.e. boundary) over a period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan, Starns, and Liu to incorporate the further teachings of Liu to include for each customer in the subset of customers that is no longer in their determined boundary, scaling down the initial estimation of rideshares to that determined boundary. One would be motivated to do so to produce an improved model that the can respond dynamically to changes in pattern demand (Liu, [0029]). By incorporating the scaling of Liu into the teachings of Pelikan, one would produce a system that optimizes resource allocation based on demand prediction for a specific geo (Liu, [0044]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pelikan et al. (US 20180114236 A1) in view of Starns et al. (US 20190204097 A1) and further in view of Lehmann et al. (US 20140173511 A1).

Regarding claim 14, the combination of Pelikan and Starns teach all the limitations of claim 8 above. 
However, Pelikan does not explicitly teach identifying, by the computing system, a home address associated with each customer for each boundary; generating, by the computing system, an estimated number of customers going to a same geographic area; and transmitting, by the computing system, the estimated number of customers going to the same geographic area to the rideshare computing system for use in generating a rideshare group.
	From the same or similar field of endeavor, Lehmann teaches: identifying, by the computing system, a home address associated with each customer for each boundary (paragraph [0015] teaches identifying a possible ride for a user based on their home location, wherein Fig. 1 and paragraph [0018] teach the destinations are considered within a specific corridor (i.e. boundary));
generating, by the computing system, an estimated number of customers going to a same geographic area (paragraph [0021] teaches generating carpool ridesharing opportunities for a plurality of users based on a minimization of the distances and routes between the rides, wherein paragraph [0003] multiple passengers have a final destination of their office); 
and transmitting, by the computing system, the estimated number of customers going to the same geographic area to the rideshare computing system for use in generating a rideshare group (paragraph [0021] teaches the users submitting information to the carpooling backend system for use in generating ridesharing opportunities, such as paragraph [0003] teaches identifying five passengers, which all have a final destination at their office).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pelikan and Starns to incorporate the teachings of Lehmann to include identifying, by the computing system, a home address associated with each customer for each boundary; generating, by the computing system, an estimated number of customers going to a same geographic area; and transmitting, by the computing system, the estimated number of customers going to the same geographic area to the rideshare computing system for use in generating a rideshare group. One would be motivated to do so in order to perform optimizations to identify more efficient routes that comply with user criteria (Lehmann, [0022]). By incorporating the ridesharing techniques of Lehmann into the teachings of Pelikan, one would minimize the total drive time for a driver by assigned passengers based on an optimization technique (Lehmann, [0023]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lecue (US 20180101800 A1) discloses in at least paragraph [0090] a logistics platform may monitor external events using information obtained by accessing third-party webpages including customers having restaurant reservations, which would predict them requiring a taxi


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683